Citation Nr: 0621021	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-17 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach or 
gastrointestinal disability, to include gastroesophageal 
reflux disease and hiatal hernia.

2.  Entitlement to service connection for a left ear 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened the claim for service 
connection for a hernia and gastroesophageal reflux disease 
and denied the claim on the merits.  The RO also denied 
reopening the claim for service connection for an ear 
condition.

In July 2005, the Board determined that the veteran had 
submitted new and material evidence as to both claims on 
appeal and reopened them.  It then remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  In February 2006, the VA Medical Center informed the 
veteran that he had been scheduled for an examination later 
that month and that it was "extremely important" that he 
keep his appointment.  The record reflects that the veteran 
failed to appear for the examination.

2.  In March 2006, the VA Medical Center informed the veteran 
that he had failed to report for the February 2006 
examination and asked the veteran to call and reschedule his 
appointment.

3.  In a March 2006 supplemental statement of the case, the 
RO informed the veteran that he had failed to appear for a VA 
examination in February 2006 and informed him that he could 
show "good cause" for his failure to report.

4.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in February 2006.
CONCLUSION OF LAW

The claims for entitlement to service connection for a 
stomach or gastrointestinal disorder, to include 
gastroesophageal reflux disease and hiatal hernia, and a left 
ear disability are denied due to failure to report, without 
good cause, for a VA compensation examination.  38 C.F.R. 
§ 3.655(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a March 2001 letter, which was issued prior to initial 
consideration of the claims on appeal.  VA has also 
subsequently sent the veteran additional letters in February 
2005, July 2005, and January 2006, addressing the essential 
elements of the VCAA.  VA informed the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection 
for a stomach/gastrointestinal disorder and ear condition, 
but that he must provide enough information so that VA could 
request any relevant records.  It told him that it would try 
to help the veteran get such evidence as medical records, 
employment records, or records from other federal agencies.  
The veteran was informed of the types of evidence needed in a 
claim for service connection and was told to inform VA if 
there was any additional evidence he wanted VA to obtain for 
him.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the March 2006 supplemental statement of the case, VA 
provided the veteran the above-described elements.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  The veteran identified 
multiple VA facilities where he had received treatment for 
his claimed conditions in the 1940's and 1970's.  The record 
reflects that VA attempted to obtain these records identified 
by the veteran but without success.  The veteran was properly 
notified of the failure to obtain these records.  VA 
attempted to provide the veteran with an examination in 
connection with his claims, but he failed to report for the 
examination.  Nevertheless, the Board finds VA has fulfilled 
its duty to provide the veteran with the opportunity for an 
examination.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Service Connection

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claims for service connection for 
a stomach or gastrointestinal disorder and a left ear 
disability are "reopened claim[s]" for benefits that were 
previously denied.  See id.

In July 2005, the Board reopened the claims for service 
connection and remanded the claims for additional development 
and adjudicative action, which included having the veteran 
examined for the purposes of having a medical professional 
provide an opinion as to whether the current disabilities 
were related to service.

In a January 2006 letter, VA informed the veteran that it had 
asked the VA Medical Center (VAMC) in Long Beach, California, 
to schedule him for an examination and that he would be 
notified by the medical center of when and where he was to 
report.  VA stated that it was important to the veteran's 
appeal to report for the examination.  It told him that if he 
needed to reschedule the examination, he should contact the 
medical center and explain why he was unable to appear for 
the examination at the scheduled time.  

In February 2006, the VA Medical Center informed the veteran 
that he had been scheduled for a VA examination later that 
month and provided the location of the clinic.  The VAMC 
indicated that it was "extremely important" that the 
veteran keep his appointment, and asked him to contact the 
medical center should he need to be rescheduled.  It noted 
that if he failed to appear for the examination and had not 
make arrangements with the medical center that his case would 
be retuned to the RO, and the veteran would need to contact 
that facility if he wanted to reactivate his appeal.  The 
letter was sent to the veteran's last known address, and the 
record does not reflect that it was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The record reflects the veteran did not appear for the 
examination.  

In March 2006, the VAMC wrote to the veteran and informed him 
he had missed his appointment and should call to reschedule 
his examination.  The letter was sent to the veteran's last 
known address, and the record does not reflect that it was 
returned as undeliverable, and thus he is presumed to have 
received the notification.  See Mindenhall, 7 Vet. App. at 
274.  

In the March 2006 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for the 
February 2006 examination.  It provided him with the 
provisions of 38 C.F.R. § 3.655, which informed him that he 
could present evidence of "good cause" for his failure to 
report.  He was provided with 60 days to submit comment on 
the additional evidence.  The record does not reflect that 
the supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See id.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claims for service connection for a stomach or 
gastrointestinal disorder and a left ear disability must be 
denied.  The veteran was informed that it was important he 
attend the examination.  After he failed to report for the 
examination, the VAMC gave him an opportunity to reschedule 
the examination.  The veteran did not respond.  Further, he 
was informed in the March 2006 supplemental statement of the 
case of his failure to report for the February 2006 scheduled 
examination and that he could submit evidence of "good 
cause" for his failure to report.  He was provided with 60 
days to submit comment on that finding, and he did not submit 
any evidence or argument as to his reason for not reporting 
for the examination.  Thus, the Board finds that the veteran 
has not submitted any evidence of "good cause" for his 
failure to report for the February 2006 examination.  See 
38 C.F.R. § 3.655(b).  

As stated above, when a veteran is seeking benefits for a "a 
reopened claim for a benefit which was previously 
disallowed" and fails to appear for the examination, without 
good cause, the claim will be denied.  Id.  If the veteran 
chooses to not show for an examination, while at the same 
time pursuing a claim for VA benefits, that is his choice, 
and he must bear any adverse consequences of such action.  
See id.  VA has taken concerted efforts to assist the veteran 
in the development and adjudication of his claims.  For the 
reasons stated above, the Board finds that further action 
without response or assistance from the veteran constitutes a 
waste of limited government resources.  See e.g., Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, as the veteran's claims are reopened claims, and 
he has failed to establish "good cause" in his failure to 
report for the February 2006 VA examination, the claims for 
service connection for a stomach or gastrointestinal 
disorder, to include gastroesophageal reflux disease and 
hiatal hernia, and a left ear disability are denied pursuant 
to 38 C.F.R. § 3.655(b).


ORDER

Service connection for a stomach or gastrointestinal 
disorder, to include gastroesophageal reflux disease and 
hiatal hernia, is denied.

Service connection for a left ear disability is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


